207 Mich. App. 332 (1994)
PEOPLE
v.
POHL
Docket No. 162782.
Michigan Court of Appeals.
Submitted July 6, 1994, at Lansing.
Decided August 31, 1994.
Approved for publication October 28, 1994, at 9:05 A.M.
Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, Larry J. Burdick, Prosecuting Attorney, and Steven B. Flancher, Assistant Attorney General, for the people.
Daniel R. O'Neil, for the defendant.
Before: GRIFFIN, P.J., and MACKENZIE and F. O'BRIEN,[*] JJ.
*333 PER CURIAM.
Following a bench trial, defendant was convicted of resisting and obstructing a police officer, MCL 750.479; MSA 28.747. He also pleaded guilty of operating a vehicle while under the influence of intoxicating liquor, MCL 257.625(1); MSA 9.2325(1), and of being an habitual offender, second offense, MCL 769.10; MSA 28.1082. Defendant was sentenced to serve one hundred days in jail and five years' probation for the resisting and obstructing conviction, along with a concurrent term of ninety days in jail and two years' probation for the OUIL conviction. Defendant appeals as of right, contending that his conviction for resisting and obstructing a police officer should be vacated. We disagree and affirm.
Relying on People v Landrie, 124 Mich. App. 480; 335 NW2d 11 (1983), and People v Strelow, 96 Mich. App. 182; 292 NW2d 517 (1980), defendant contends that his conviction is invalid because mere prearrest flight from a police officer is insufficient to establish the offense of resisting and obstructing. Unlike in Landrie, however, defendant's flight in this case actively interfered with a deputy sheriff's traffic stop and investigation of drunk driving. Additionally, unlike the defendant in Strelow, defendant here knew that he was fleeing from the scene of a crime. Although defendant did not physically obstruct the officer, he did engage in conduct that under all the circumstances hindered an officer conducting a police investigation  a police function covered by the resisting and obstructing statute. People v King, 236 Mich. 405; 210 N.W. 235 (1926); People v Kelley, 78 Mich. App. 769; 260 NW2d 923 (1977); People v Weatherspoon, 6 Mich. App. 229; 148 NW2d 889 (1967). Accordingly, defendant's conviction was proper.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.